EXHIBIT 10.2

FIRST NATIONAL COMMUNITY BANCORP, INC.

 

2000 STOCK INCENTIVE PLAN

 

 

1.

Purpose. The purpose of this Stock Incentive Plan (the “Plan”) is to advance the
development, growth and financial condition of First National Community Bancorp,
Inc. (the “Corporation”) and each subsidiary thereof, as defined in Section 424
of the Internal Revenue Code of 1986, as amended (the “Code”), by providing
incentives through participation in the appreciation of the common stock of the
Corporation to secure, retain and motivate personnel who may be responsible for
the operation and for management of the affairs of the Corporation and any
subsidiary now or hereafter existing (“Subsidiary”).

 

2.

Term. The Plan is effective August 30, 2000, the day it was adopted by the
Corporation’s Board of Directors (the “Board”), and shall be presented for
approval at the next meeting of the Corporation’s shareholders. Any and all
options and rights awarded under the Plan (the “Awards”) before it is approved
by the Corporation’s shareholders shall be conditioned upon, and may not be
exercised before, receipt of shareholder approval, and shall lapse upon failure
to receive such approval. Unless previously terminated by the Board, the Plan
shall terminate on, and no options shall be granted after, the tenth anniversary
of the effective date of the Plan.

 

3.

Stock Subject to Plan. Shares of the Corporations s common stock (the “Stock”),
that may be issued under the Plan shall not exceed, in the aggregate, 200,000
shares, as may be adjusted pursuant to Section 19 hereof. Shares may be either
authorized and unissued shares, or authorized shares, issued by and subsequently
reacquired by the Corporation as treasury stock. Under no circumstances shall
any fractional shares be awarded under the Plan. Except as may be otherwise
provided in the Plan, any Stock subject to an Award that, for any reason, lapses
or terminates prior to exercise, shall again become available for grant under
the Plan. While the Plan is in effect, the Corporation shall reserve and keep
available the number of shares of Stock needed to satisfy the requirements of
the Plan. The Corporation shall apply for any requisite governmental authority
to issue shares under the Plan. The Corporation’s failure to obtain any such
governmental authority, deemed necessary by the Corporation’s legal counsel for
the lawful issuance and sale of Stock under the Plan, shall relieve the
Corporation of any duty, or liability for the failure to issue or sell the
Stock.

 

4.

Operation and Administration. The ability to control and manage the operation
and administration of the Plan shall be vested in the Board or in a committee of
two or more members of the Board, selected by the Board (the “Committee”). The
Committee shall have the authority and discretion to interpret the Plan, to
establish, amend and rescind any rules and regulations relating to the Plan, to
determine the terms and provisions of any agreements made pursuant to the Plan,
and to make any and all determinations that may be necessary or advisable for
the administration of the Plan. Any interpretation of

 

 



 

 

the Plan by the Committee and any decision made by the Committee under the Plan
is final and binding.

 

The Committee shall be responsible and shall have full, absolute and final power
of authority to determine what, to whom, when and under what facts and
circumstances Awards shall be made, and the form, number, terms, conditions and
duration thereof, including but not limited to when exercisable, the number of
shares of Stock subject thereto, and the stock option exercise prices. The
Committee shall make all other determinations and decisions, take all actions
and do all things necessary or appropriate in and for the administration of the
Plan. No member of the Committee or of the Board shall be liable for any
decision, determination or action made or taken in good faith by such person
under or with respect to the Plan or its administration.

 

5.

Awards. Awards may be made under the Plan in the form of: (a) “Qualified
Options” to purchase Stock, which are intended to qualify for certain tax
treatment as incentive stock options under Sections 421 and 422 of the Code, (b)
“Non-Qualified Options” to purchase Stock, which are not intended to qualify
under Sections 421 through 424 of the Code, (c) Stock Appreciation Rights
(“SARs”), or (d) “Restricted Stock”. More than one Award may be granted to an
eligible person, and the grant of any Award shall not prohibit the grant of
another Award, either to the same person or otherwise, or impose any obligation
to exercise on the participant. All Awards and the terms and conditions thereof
shall be set forth in written agreements, in such form and content as approved
by the Committee from time to time, and shall be subject to the provisions of
the Plan whether or not contained in such agreements. Multiple Awards for a
particular person may be set forth in a single written agreement or in multiple
agreements, as determined by the Committee, but in all cases each agreement for
one or more Awards shall identify each of the Awards thereby represented as a
Qualified Option, Non-Qualified Option, Stock Appreciation Right or Restricted
Stock, as the case may be.

 

6.

Eligibility and Participation. Persons eligible to receive Awards shall be those
key officers and other employees of the Corporation and each Subsidiary, as
determined by the Committee. Subject to the terms and conditions of the Plan,
the Committee shall determine and designate, from time to time, from among the
eligible employees, those persons who will be granted one or more Awards under
the Plan, and thereby become “Participants” in the Plan. A person’s eligibility
to receive an Award shall not confer upon him or her any right to receive an
Award. Except as otherwise provided, a person s eligibility to receive, or
actual receipt of an Award under the Plan shall not limit or affect his or her
benefits under or eligibility to participate in any other incentive or benefit
plan or program of the Corporation or of its affiliates.

 

 

 

2

 

 



 

 

7.

Oualified Options. In addition to other applicable provisions of the Plan, all
Qualified Options and Awards thereof shall be under and subject to the following
terms and conditions:

 

(a)

No Qualified Option shall be awarded more than ten (10) years after the date the
Plan is adopted by the Board or the date the Plan is approved by the
Corporation’s shareholders, whichever is earlier;

 

(b)

The time period during which any Qualified Option is exercisable, as determined
by the Committee, shall not commence before the expiration of six (6) months or
continue beyond the expiration of ten (10) years after the date the Qualified
Option is awarded;

 

(c)

If a participant, who was awarded a Qualified Option, ceases to be employed by
the Corporation or any Subsidiary for any reason other than his or her death,
the Committee may permit the participant thereafter to exercise the option
during its remaining term for a period of not more than three (3) months after
cessation of employment to the extent that the Qualified Option was then and
remains exercisable, unless such employment cessation was due to the
participant’s disability, as defined in Section 22(e)(3) of the Code, in which
case the three (3) month period shall be twelve (12) months; if the participant
dies while employed by the Corporation or a Subsidiary, the Committee may permit
the participant’s qualified personal representatives, or any persons who acquire
the Qualified Option pursuant to his or her Will or laws of descent and
distribution, to exercise the Qualified Option during its remaining term for a
period of not more than twelve (12) months after the participant’s death to the
extent that the Qualified Option was then and remains exercisable; the Committee
may impose terms and conditions upon and for the exercise of a Qualified Option
after the cessation of the participant’s employment or his or her death;

 

(d)

The purchase price of Stock subject to any Qualified Option shall not be less
than the Stock’s fair market value at the time the Qualified Option is awarded
and shall not be less than the Stock’s par value; and

 

(e)

Qualified Options may not be sold, transferred or assigned by the participant
except by will or the laws of descent and distribution.

 

 

 

 

 

3

 

 



 

 

8.

Non-Qualified Options. In addition to other applicable provisions of the Plan,
all Non-Qualified Options and Awards thereof shall be under and subject to the
following terms and conditions:

 

(a)

The time period during which any Non-Qualified Option is exercisable shall not
commence before the expiration of six (6) months or continue beyond the
expiration of ten (10) years after the date the Non-Qualified Option is awarded;

 

(b)

If a participant, who was awarded a Non-Qualified Option, ceases to be eligible
under the Plan, before lapse or full exercise of the option, the Committee may
permit the participant to exercise the option during its remaining term, to the
extent that the option was then and remains exercisable, or for such time period
and under such terms and conditions as may be prescribed by the Committee;

 

(c)

The purchase price of a share of Stock subject to any Non-Qualified Option shall
not be less than the Stock’s par value; and

 

(d)

Except as otherwise provided by the Committee, Non-Qualified Stock Options
granted under the Plan are not transferable except as designated by the
participant by Will and the laws of descent and distribution.

 

9.

Stock Appreciation Rights. In addition to other applicable provisions of the
Plan, all SARs and Awards thereof shall be under and subject to the following
terms and conditions:

 

(a)

SARs may be granted either alone, or in connection with another previously or
contemporaneously granted Award (other than another SAR) so as to operate in
tandem therewith by having the exercise of one affect the right to exercise the
other, as and when the Committee may determine; however, no SAR shall be awarded
in connection with a Qualified Option more than ten (10) years after the date
the Plan is adopted by the Board or the date the Plan is approved by the
Corporation’s stockholders, whichever date is earlier;

 

(b)

Each SAR shall entitle the participant to receive upon exercise of the SAR all
or a portion of the excess of (i) the fair market value at the time of such
exercise of a specified number of shares of Stock as determined by the
Committee, over (ii) a specified price as determined by the Committee of such
number of shares of Stock that, on a per share basis, is not less than the
Stock’s fair market value at the time the SAR is awarded, or if the SAR is
connected with another Award, such lesser percentage of the Stock purchase price
thereunder as may be determined by the Committee;

 

 

4

 

 



 

 

(c)

Upon exercise of any SAR, the participant shall be paid either in cash or in
Stock, or in any combination thereof, as the Committee shall determine; if such
payment is to be made in Stock, the number of shares thereof to be issued
pursuant to the exercise shall be determined by dividing the amount payable upon
exercise by the Stock’s fair market value at the time of exercise;

 

(d)

The time period during which any SAR is exercisable, as determined by the
Committee, shall not commence before the expiration of six (6) months; however,
no SAR connected with another Award shall be exercisable beyond the last date
that such other connected Award may be exercised;

 

(e)

If a participant holding a SAR, before its lapse or full exercise, ceases to be
eligible under the Plan, the Committee may permit the participant thereafter to
exercise such SAR during its remaining term, to the extent that the SAR was then
and remains exercisable, for such time period and under such terms and
conditions as may be prescribed by the Committee;

 

(f)

No SAR shall be awarded in connection with any Qualified Option unless the SAR
(i) lapses no later than the expiration date of such connected Option, (ii) is
for not more than the difference between the Stock purchase price under such
connected Option and the Stock’s fair market value at the time the SAR is
exercised, (iii) is transferable only when and as such connected Option is
transferable and under the same conditions, (iv) may be exercised only when such
connected Option may be exercised, and (v) may be exercised only when the
Stock’s fair market value exceeds the Stock purchase price under such connected
Option.

 

10.

Restricted Stock. In addition to other applicable provisions of the Plan, all
Restricted Stock and Awards thereof shall be under and subject to the following
terms and conditions:

 

(a)

Restricted Stock shall consist of shares of Stock that may be acquired by and
issued to a participant at such time, for such or no purchase price, and under
and subject to such transfer, forfeiture and other restrictions, conditions or
terms as shall be determined by the Committee, including but not limited to
prohibitions against transfer, substantial risks of forfeiture within the
meaning of Section 83 of the Code, and attainment of performance or other goals,
objectives or standards, all for or applicable to such time periods as
determined by the Committee;

 

(b)

Except as otherwise provided in the Plan or the Restricted Stock Award, a
participant holding shares of Restricted Stock shall have all the rights as does
a holder of Stock, including without limitation the right to vote such shares
and

 

 

5

 

 



 

 

receive dividends with respect thereto; however, during the time period of any
restrictions, conditions or terms applicable to such Restricted Stock, the
shares thereof and the right to vote the same and receive dividends thereon
shall not be sold, assigned, transferred, exchanged, pledged, hypothecated,
encumbered or otherwise disposed of except as permitted by the Plan or the
Restricted Stock Award;

 

(c)

Each certificate issued for shares of Restricted Stock shall be deposited with
the Treasurer of the Corporation, or the office thereof, and shall bear a legend
in substantially the following form and content:

 

This Certificate and the shares of stock hereby represented are subject to the
provisions of the Corporation’s 2000 Stock Incentive Plan and a certain
Restricted Stock Agreement entered into between the holder and the Corporation
pursuant to the Plan. These securities have not been registered under the
Securities Act of 1933, as amended (the 1933 Act”), or under the Pennsylvania
Securities Act of 1972, as amended. These securities were acquired by an
affiliate of the issuer directly from the issuer. As such, these securities are
“Restricted Securities” as defined in Securities and Exchange Commission Rule
144 promulgated under the 1933 Act, and cannot be resold without compliance with
the requirements of Rule 144, or the registration requirements of the 1933 Act
or without another exemption from the requirements of the 1933 Act.

 

The holder of the shares of Common Stock as specified on this stock Certificate
recognizes and agrees not to sell the stock for a minimum period of one (1) year
after the date of the purchase of such stock. Subsequent to the one (1) year
holding period, these shares shall not be deemed to be restricted securities but
may be subject to certain resale limitations. The release of this Certificate
and the shares of Stock hereby represented shall occur only as provided by the
Plan and Agreement, a copy of which are on file with the Treasurer of the
Corporation.

 

Upon the lapse or satisfaction of the restrictions, conditions and terms
applicable to the Restricted Stock, a certificate for the shares of Stock free
of restrictions and without the legend shall be issued to the participant;

 

(d)

If a participant’s employment with the Corporation or a Subsidiary ceases for
any reason prior to the lapse of the restrictions, conditions or terms
applicable to his or her Restricted Stock, all of the participant’s Restricted
Stock still subject to unexpired restrictions, conditions or terms shall be
forfeited absolutely by the

 

 

 

6

 

 



 

 

participant to the Corporation without payment or delivery of any consideration
or other thing of value by the Corporation or its affiliates, and thereupon and
thereafter neither the participant nor his or her heirs, personal or legal
representatives, successors, assigns, beneficiaries, or any claimants under the
participant’s Last Will or laws of descent and distribution, shall have any
rights or claims to or interests in the forfeited Restricted Stock or any
certificates representing shares thereof, or claims against the Corporation or
its affiliates with respect thereto.

 

11.

Exercise. Except as otherwise provided in the Plan, Awards may be exercised in
whole or in part by giving written notice thereof to the Treasurer of the
Corporation, identifying the Award to be exercised, the number of shares of
Stock with respect thereto, and other information pertinent to exercise of the
Award. The purchase price of the shares of Stock with respect to which an Award
is exercised shall be paid with the written notice of exercise, either in cash
or in securities of the Corporation, including securities issuable hereunder, at
its then current fair market value, or in any combination thereof, as the
Committee shall determine. Funds received by the Corporation from the exercise
of any Award shall be used for its general corporate purposes.

 

The number of shares of Stock subject to an Award shall be reduced by the number
of shares of Stock with respect to which the participant has exercised rights
under the Award. If a SAR is awarded in connection with another Award, the
number of shares of Stock that may be acquired by the participant under the
other connected Award shall be reduced by the number of shares of Stock with
respect to which the participant has exercised his or her SAR, and the number of
shares of Stock subject to the participant’s SAR shall be reduced by the number
of shares of Stock acquired by the participant pursuant to the other connected
Award.

 

The Committee may permit an acceleration of previously established exercise
terms of any Awards as, when, under such facts and circumstances, and subject to
such other or further requirements and conditions as the Committee may deem
necessary or appropriate. In addition:

 

(a)

if the Corporation or its shareholders execute an agreement to dispose of all or
substantially all of the Corporation’s assets or stock by means of sale, merger,
consolidation, reorganization, liquidation or otherwise, as a result of which
the Corporation’s shareholders, immediately before the transaction, will not own
at least fifty percent (50%) of the total combined voting power of all classes
of voting stock of the surviving entity (be it the Corporation or otherwise)
immediately after the consummation of the transaction, then any and all
outstanding Awards shall immediately become and remain exercisable or, if the
transaction is not consummated, until the agreement relating to the transaction

 

 

7

 

 



 

 

expires or is terminated, in which case, all Awards shall be treated as if the
agreement was never executed

 

(b)

if there is an actual, attempted or threatened change in the ownership of at
least twenty-five percent (25%) of all classes of voting stock of the
Corporation through the acquisition of, or an offer to acquire such percentage
of the Corporation’s voting stock by any person or entity, or persons or
entities acting in concert or as a group, and such acquisition or offer has not
been duly approved by the Board, then any and all outstanding awards shall
immediately become and remain exercisable; or

 

(c)

if during any period of two (2) consecutive years, the individuals who at the
beginning of such period constituted the Board cease, for any reason, to
constitute at least a majority of the Board (unless the election of each
director of the Board, who was not a director of the Board at the beginning of
such period, was approved by a vote of at least two-thirds of the directors then
still in office who were directors at the beginning of such period) then any and
all Awards shall immediately become and remain exercisable.

 

12.

Right of First Refusal. Each written agreement for an Award may contain a
provision that requires as a condition to exercising a Qualified Option or a Non
Qualified Option that the participant agree prior to selling, transferring or
otherwise disposing of any shares of Stock obtained through the exercise of the
Award to first offer such shares of Stock to the Corporation for purchase. The
terms and conditions of such right of first refusal shall be determined by the
Committee in its sole and absolute discretion, provided that the purchase price
shall be at least equal to the Stock’s fair market value as determined under
paragraph 14 below, and shall be subject to all applicable federal and state
laws, rules and regulations.

 

13.

Withholding. When a participant exercises a stock option or Stock Appreciation
Right awarded under the Plan, the Corporation, in its discretion and as required
by law, may require the participant to remit to the Corporation an amount
sufficient to satisfy fully any federal, state and other jurisdictions’ income
and other tax withholding requirements prior to the delivery of any certificates
for shares of Stock. At the Committee’s discretion, remittance may be made in
cash, shares already held by the participant or by the withholding by the
Corporation of sufficient shares issuable pursuant to the option to satisfy the
participant’s withholding obligation.

 

14.

Value. Where used in the Plan, the “fair market value” of Stock or any options
or rights with respect thereto, including Awards, shall mean and be determined
by (a) the weighted average of all reported sales thereof on the principal
established domestic securities exchange on which listed during the thirty (30)
days prior to the grant date, and if not listed, then (b) the average of the
dealer “bid” and “ask” prices thereof on the

 

8

 

 



 

 

over-the-counter market on the grant date, as reported by the National
Association of Securities Dealers Automated Quotation System (“NASDAQ”), in
accordance with pertinent provisions of and principles under the Code and the
regulations promulgated thereunder.

 

15.

Amendment. To the extent permitted by applicable law, the Board may amend,
suspend, or terminate the Plan at any time. The amendment or termination of this
Plan shall not, without the consent of the participants, alter or impair any
rights or obligations under any Award previously granted hereunder.

 

From time to time, the Committee may rescind, revise and add to any of the
terms, conditions and provisions of the Plan or of an Award as necessary or
appropriate to have the Plan and any Awards thereunder be or remain qualified
and in compliance with all applicable laws, rules and regulations, and the
Committee may delete, omit or waive any of the terms conditions or provisions
that are no longer required by reason of changes of applicable laws, rules or
regulations, including but not limited to, the provisions of Sections 421 and
422 of the Code, Section 16 of the Securities Exchange Act of 1934, as amended,
(the “1934 Act”) and the rules and regulations promulgated by the Securities and
Exchange Commission. Without limiting the generality of the preceding sentence,
each Qualified Option shall be subject to such other and additional terms,
conditions and provisions as the Committee may deem necessary or appropriate in
order to qualify as a Qualified Option under Section 422 of the Code, including,
but not limited to, the following provisions:

 

(a)

At the time a Qualified Option is awarded, the aggregate fair market value of
the Stock subject thereto and of any Stock or other capital stock with respect
to which incentive stock options qualifying under Sections 421 and 422 of the
Code are exercisable for the first time by the participant during any calendar
year under the Plan and any other plans of the Corporation or its affiliates,
shall not exceed $100,000.00; and

 

(b)

No Qualified Option, shall be awarded to any person if, at the time of the
Award, the person owns shares of the stock of the Corporation possessing more
than ten percent (10%) of the total combined voting power of all classes of
stock of the Corporation or its affiliates, unless, at the time the Qualified
Option is awarded, the exercise price of the Qualified Option is at least one
hundred and ten percent (110%) of the fair market value of the Stock on the date
of grant and the option, by its terms, is not exercisable after the expiration
of five (5) years from the date it is awarded.

 

 

 

9

 

 



 

 

16.

Continued Employment. Nothing in the Plan or any Award shall confer upon any
participant or other persons any right to continue in the employ of, or maintain
any particular relationship with, the Corporation or its affiliates, or limit or
affect any rights, powers or privileges that the Corporation or its affiliates
may have to supervise, discipline and terminate the participant. However, the
Committee may require, as a condition of making and/or exercising any Award,
that a participant agree to, and in fact provide services, either as an employee
or in another capacity, to or for the Corporation or any Subsidiary for such
time period as the Committee may prescribe. The immediately preceding sentence
shall not apply to any Qualified Option, to the extent such application would
result in disqualification of the option under Sections 421 and 422 of the Code.

 

17.

General Restrictions. If the Committee or Board determines that it is necessary
or desirable to: (a) list, register or qualify the Stock subject to the Award,
or the Award itself, upon any securities exchange or under any federal or state
securities or other laws, (b) obtain the approval of any governmental authority,
or (c) enter into an agreement with the participant with respect to disposition
of any Stock (including, without limitation, an agreement that, at the time of
the participant’s exercise of the Award, any Stock thereby acquired is and will
be acquired solely for investment purposes and without any intention to sell or
distribute the Stock), then such Award shall not be consummated in whole or in
part unless the listing, registration, qualification, approval or agreement, as
the case may be, shall have been appropriately effected or obtained to the
satisfaction of the Committee and legal counsel for the Corporation.

 

18.

Rights. Except as otherwise provided in the Plan, participants shall have no
rights as a holder of the Stock unless and until one or more certificates for
the shares of Stock are issued and delivered to the participant.

 

19.

Adjustments. In the event that the shares of common stock of the Corporation, as
presently constituted, shall be changed into or exchanged for a different number
or kind of shares of common stock or other securities of the Corporation or of
other securities of the Corporation or of another corporation (whether by reason
of merger, consolidation, recapitalization, reclassification, split-up,
combination of shares or otherwise) or if the number of such shares of common
stock shall be increased through the payment of a stock dividend, stock split or
similar transaction, then, there shall be substituted for or added to each share
of common stock of the Corporation that was theretofore appropriated, or which
thereafter may become subject to an option under the Plan, the number and kind
of shares of common stock or other securities into which each outstanding share
of the common stock of the Corporation shall be so changed or for which each
such share shall be exchanged or to which each such shares shall be entitled, as
the case may be. Each outstanding Award shall be appropriately amended as to
price and other terms, as may be necessary to reflect the foregoing events.

 

 

10

 

 



 

 

If there shall be any other change in the number or kind of the outstanding
shares of the common stock of the Corporation, or of any common stock or other
securities in which such common stock shall have been changed, or for which it
shall have been exchanged, and if a majority of the disinterested members of the
Committee shall, in its sole discretion, determine that such change equitably
requires an adjustment in any Award that was theretofore granted or that may
thereafter be granted under the Plan, then such adjustment shall be made in
accordance with such determination.

 

The grant of an Award under the Plan shall not affect in any way the right or
power of the Corporation to make adjustments, reclassifications, reorganizations
or changes of its capital or business structure, to merge, to consolidate, to
dissolve, to liquidate or to sell or transfer all or any part of its business or
assets.

 

Fractional shares resulting from any adjustment in Awards pursuant to this
Section 19 may be settled as a majority of the members of the Board of Directors
or of the Committee, as the case may be, shall determine.

 

To the extent that the foregoing adjustments relate to common stock or
securities of the Corporation, such adjustments shall be made by a majority of
the members of the Board or of the Committee, as the case may be, whose
determination in that respect shall be final, binding and conclusive. Notice of
any adjustment shall be given by the Corporation to each holder of an Award that
is so adjusted.

 

20.

Forfeiture. Notwithstanding anything to the contrary in this Plan, if the
Committee finds, after full consideration of the facts presented on behalf of
the Corporation and the involved participant, that he or she has been engaged in
fraud, embezzlement, theft, commission of a felony, or dishonesty in the course
of his or her employment by the Corporation or by any Subsidiary and such action
has damaged the Corporation or the Subsidiary, as the case may be, or that the
participant has disclosed trade secrets of the Corporation or its affiliates,
the participant shall forfeit all rights under and to all unexercised Awards,
and under and to all exercised Awards under which the Corporation has not yet
delivered payment or certificates for shares of Stock (as the case may be), all
of which Awards and rights shall be automatically canceled. The decision of the
Committee as to the cause of the participant’s discharge from employment with
the Corporation or any Subsidiary and the damage thereby suffered shall be final
for purposes of the Plan, but shall not affect the finality of the participant’s
discharge by the Corporation or Subsidiary for any other purposes. The preceding
provisions of this paragraph shall not apply to any Qualified Option to the
extent such application would result in disqualification of the option as an
incentive stock option under Sections 421 and 422 of the Code.

 

 

 

11

 

 



 

 

21.

Indemnification. In and with respect to the administration of the Plan, the
Corporation shall indemnify each member of the Committee and/or of the Board,
each of whom shall be entitled, without further action on his or her part, to
indemnification from the Corporation for all damages, losses, judgments,
settlement amounts, punitive damages, excise taxes, fines, penalties, costs and
expenses (including without limitation attorneys’ fees and disbursements)
incurred by the member in connection with any threatened, pending or completed
action, suit or other proceedings of any nature, whether civil, administrative,
investigative or criminal, whether formal or informal, and whether by or in the
right or name of the Corporation, any class of its security holders, or
otherwise, in which the member may be or may have been involved, as a party or
otherwise, by reason of his or her being or having been a member of the
Committee and/or of the Board, whether or not he or she continues to be a member
of the Committee or of the Board. The provisions, protection and benefits of
this Section shall apply and exist to the fullest extent permitted by applicable
law to and for the benefit of all present and future members of the Committee
and/or of the Board and their respective heirs, personal and legal
representatives, successors and assigns, in addition to all other rights that
they may have as a matter of law, by contract, or otherwise, except (a) to the
extent there is entitlement to insurance proceeds under insurance coverages
provided by the Corporation on account of the same matter or proceeding for
which indemnification hereunder is claimed, or (b) to the extent there is
entitlement to indemnification from the Corporation, other than under this
Section, on account of the same matter or proceeding for which indemnification
hereunder is claimed.

 

22.

Taxes. The issuance of shares of Common Stock under the Plan shall be subject to
any applicable taxes or other laws or regulations of the United States of
America and any state or local authority having jurisdiction there over.

 

23.

Miscellaneous.

 

(a)

Any reference contained in this Plan to particular section or provision of law,
rule or regulation, including but not limited to the Code and the 1934 Act,
shall include any subsequently enacted or promulgated section or provision of
law, rule or regulation, as the case may be. With respect to persons subject to
Section 16 of the 1934 Act, transactions under this Plan are intended to comply
with all applicable conditions of Section 16 and the rules and regulations
promulgated thereunder, or any successor rules and regulations that may be
promulgated by the Securities and Exchange Commission, and to the extent any
provision of this Plan or action by the Committee fails to so comply, it shall
be deemed null and void, to the extent permitted by applicable law and deemed
advisable by the Committee.

 

 

 

12

 

 



 

 

(b)

Where used in this Plan: the plural shall include the singular, and unless the
context otherwise clearly requires, the singular shall include the plural; and
the term “affiliates” shall mean each and every Subsidiary and any parent of the
Corporation.

 

(c)

The captions of the numbered Sections contained in this Plan are for convenience
only, and shall not limit or affect the meaning, interpretation or construction
of any of the provisions of the Plan.

 

 

END

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

13

 

 

 

 